Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application is a 371 of PCT/CN2018/083832, which was filed on 04/20/2018.
	Claims 1-16 were originally presented in this application for examination.
	Claims 1-16 are currently pending in this application for consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 1-12 & 16 are objected to because of the following informalities: 
A.	In claim 1, line 2, “with” should be changed to --having--.
B.	In claim 2, line 1, “with” should be changed to --having--.

D.	In claim 3, line 2, “,” after “wherein” should be deleted.
E.	In claim 4, line 2, “with” should be changed to --having--.
F.	In claim 5, line 2, “with” should be changed to --having--.
G.	In claim 6, line 2, “with” should be changed to --having--.
H.	In claim 7, line 1, “with” should be changed to --having--.
I.	In claim 8, line 1, “with” should be changed to --having--.
J.	In claim 9, line 2, “with” should be changed to --having--.
K.	In claim 10, line 1, “with” should be changed to --having--.
L.	In claim 11, line 2, “with” should be changed to --having--.
M.	In claim 12, line 2, “with” should be changed to --having--.
N.	In claim 16, line 1, “with” should be changed to --having--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-2, 4, & 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

B.	Regarding claim 4, it would appear that “a support” being recited is not particularly pointed out in the claim, thus renders the claim vague and indefinite.
C.	Regarding claim 4, “a solvent” being recited is not particularly point out in the claim, thus renders the claim vague and indefinite.
D.	Regarding claim 11, it would appear that the claim is not positively reciting the claimed method of propane dehydrogenation using the supported core-shell bimetallic catalyst in the propane dehydrogenation.  There is no process steps being recited in the method being claimed.

Allowable Subject Matter
5.	Claims 3, 5, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-16 are pending.  Claims 1-2, 4, & 6-15 are rejected.  Claims 1-12 & 16 are objected.  Claims 3, 5, & 16 are objected to as being dependent upon a rejected base claim but contain allowable subject matter if rewritten in independent form.  No claims are allowed.


Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 15, 2021